Citation Nr: 0207823	
Decision Date: 07/15/02    Archive Date: 07/19/02

DOCKET NO.  95-14 168	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia



THE ISSUE

Entitlement to an increased evaluation for post-traumatic 
stress disorder (PTSD), currently evaluated as 50 percent 
disabling.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M.S. Lane, Associate Counsel



INTRODUCTION

The veteran served on active duty from August 1969 to June 
1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 1994 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO).  In that 
decision, the RO granted service connection for PTSD and 
assigned a 10 percent evaluation, effective from September 
24, 1993.  The veteran subsequently perfected a timely appeal 
regarding the disability rating assigned.  During that stage 
of his appeal, the RO provided a Statement of the Case (SOC) 
in September 1994, and Supplemental Statements of the Case 
(SSOC's) in May 1995, April 1996, January 1997, and January 
1998.

The record reflects that, in a series of subsequent rating 
decisions, the disability rating assigned for the veteran's 
PTSD was eventually increased to 50 percent, effective from 
September 24, 1993.  The United States Court of Appeals for 
Veterans Claims (Court) has held that, where a veteran has 
filed a notice of disagreement as to the assignment of a 
disability evaluation, a subsequent rating decision awarding 
a higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal.  See AB v. Brown, 6 
Vet. App. 35, 38 (1993).  Consequently, as the veteran has 
not withdrawn his claim for an increased rating, this issue 
remains in appellate status.

In September 1999, the Board remanded this issue to the RO 
for additional evidentiary development.  The requested 
development was completed, and, in September 2000 and October 
2001, the RO issued SSOC's in which it denied entitlement to 
a rating in excess of 50 percent for PTSD. 

In the March 1994 rating decision, the RO also denied 
entitlement to service connection for a left knee disorder.  
The veteran subsequently perfected an appeal regarding that 
issue.  In September 1999, the Board denied the veteran's 
claim.  Thus, the veteran's appeal as to that issue has been 
resolved.


FINDING OF FACT

The competent and probative evidence of record demonstrates 
that the veteran's PTSD is manifested by mild memory loss; 
impaired judgment; chronic sleep impairment; disturbances of 
motivation and mood; anxiety; suspiciousness; and difficulty 
in establishing effective work and social relationships.


CONCLUSION OF LAW

The schedular criteria for an evaluation in excess of 50 
percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 
1991); 38 C.F.R. § 4.130, Diagnostic Code 9411 (2001); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

In September 1993, the veteran filed a formal claim of 
entitlement to service connection for PTSD.  He reported 
having received no treatment for that disability from any 
civilian physicians or hospitals since his discharge from 
service.  He further reported that he was receiving treatment 
from the VA Medical Center (VAMC) in Hampton, Virginia.

In March 1994, the veteran underwent a VA psychiatric 
examination.  It was noted that he experienced irritability 
or anger outbursts, and exaggerated startled response.  He 
indicated that his anger often resulted in his breaking 
objects.  He also reported experiencing anxiety and 
"nerves" since his return from Vietnam.  The veteran stated 
that he experienced flashbacks of life-threatening situations 
once or twice a month.  He noted having problems with his 
memory and with concentration.  Examination revealed a 
somewhat constricted affect and anxious mood.  The examiner 
found that there was no evidence of a formal thought disorder 
or psychosis.  The examiner also found that the veteran's 
insight and judgment were fair.  The examiner concluded that 
the veteran met the minimum number of criteria to establish a 
diagnosis of PTSD, but that he was uncertain of the 
reliability of that diagnosis.  It was explained that the 
severity of his symptoms was "mild at best", and that a 
question of mild low-grade depression existed, which could be 
due to alcohol dependence.

In the March 1994 rating decision, the RO granted service 
connection for PTSD and assigned a 10 percent evaluation, 
effective from September 24, 1993.  In a Notice of 
Disagreement dated in May 1994, the veteran contended that a 
10 percent evaluation did not reflect the severity of his 
PTSD. 

VA treatment records show that, in May 1994, the veteran 
reported experiencing flashbacks.  He also reported that he 
was angry all of the time, and that he often argued with his 
wife and children.  The examiner noted that the veteran had a 
history of depression, irritability, loss of appetite, loss 
of sleep, and nightmares.  The veteran reportedly denied a 
history of suicidal or homicidal ideation.  Subsequent VA 
treatment records show that the veteran continued to report 
similar symptoms throughout 1994.  

In a Substantive Appeal (VA Form 9) submitted in October 
1994, the veteran asserted that he had a hard time 
maintaining employment because he would "fly off the handle 
to much".  He indicated that he felt angry all of the time 
and that he was currently taking medication to help him 
sleep.  He also indicated that he had not worked in four 
years because he could not maintain a "level head" at his 
jobs.

VA treatment records show that, in March 1995, the veteran 
was seen for crisis intervention.  It was noted that he was 
experiencing increased anxiety and stress since his 13-year-
old stepdaughter accused him of molestation.  It was further 
noted that, although the girl later retracted her story, he 
had moved out of the house anyway.  Mental status examination 
showed that he was noticeably tense, but that he was 
cooperative and that his speech was logical.  He denied 
having any suicidal or homicidal ideas.

In a May 1995 rating decision, the RO granted an increased 
evaluation, 30 percent, for the veteran's PTSD, effective 
from September 24, 1993.

During a VA examination conducted in March 1996, the veteran 
reported that he had experienced trouble holding jobs ever 
since his separation from service.  He explained that he had 
a tendency to lose his temper, and that the longest that he 
had ever held a job was for six months as a dockworker.  He 
indicated that he had been married to his wife for eleven 
years but that he had "put her through hell."  It was noted 
that the veteran experienced recurrent and intrusive 
recollections of events in Vietnam.  It was also noted that 
he described experiencing nightmares and flashbacks of those 
events.  The examiner found that he displayed a sense of a 
foreshortened future, and that he experienced a markedly 
diminished interest in activities that he enjoyed prior to 
service.  The veteran reported experiencing difficulty 
falling asleep, and irritability and outbursts of emotion.  
It was noted that he had exaggerated startled response and 
hypervigilance.  Examination revealed that the veteran was 
alert and oriented times four, and that he was well groomed.  
He was described as being slightly suspicious at the 
beginning of his interview, and it was noted that he did not 
want to shut the door during his interview because he wanted 
to know what was going on outside.  The examiner noted that 
he became tearful several times, and that his affect appeared 
extremely anxious.  There was no evidence of psychosis or 
delusions, and the veteran denied experiencing any 
hallucinations.  The examiner noted diagnoses of PTSD, "rule 
out" major depression without psychotic features, and "rule 
out" generalized anxiety disorder.

In an April 1996 rating decision, the RO granted an increased 
evaluation, 50 percent, for the veteran's PTSD, effective 
from September 24, 1993.

In January 1997, the veteran underwent another VA 
examination.  It was noted that he was currently married, and 
that he had a fifteen-year-old stepdaughter and a nine-year-
old son.  He reported that his last job was when he worked 
with a freight company three years before, but that, because 
he could no longer lift things, he was unable to continue in 
that kind of work.  He described experiencing intrusive 
recollections of events in Vietnam, as well as frequent 
nightmares and flashbacks.  He further stated that he avoided 
crowds and that he "did not want to be bothered with his 
wife".  It was noted that he had a foreshortened sense of 
future and exaggerated startled response.  Examination 
revealed that the veteran's mood was anxious but that his 
affect was appropriate.  He was noted to be cooperative but 
with little eye contact.  During the interview, the veteran 
requested to have the door open so that he could see what was 
going on outside.  He reported experiencing some suicidal 
ideation at times, but noted that he had no such plans and 
that his wife helped him through these occasions.  It was 
noted that he had no history of any suicide attempts.  He 
denied any hallucinations, and expressed some religious 
beliefs and reported that he had been going to church.  The 
examiner found that he was oriented times three, and that 
there was no evidence of any gross impairment in insight or 
judgment.  The examiner noted a diagnosis of PTSD and 
assigned a Global Assessment of Functioning (GAF) score of 
50.

Later that month, the veteran was hospitalized after 
experiencing "marital stress", which was reportedly 
triggered by accusations of drug use and infidelity.  He 
reported feeling wronged by these accusations, but it was 
noted that a drug screening had been positive for cocaine and 
that he had smelled of alcohol at his admission.  Mental 
status examination revealed no evidence of acute or chronic 
complaints.  His speech was found to be clear with normal 
rate and tone, and his affect was found to be in full range.  
He was cooperative throughout the interview, but his affect 
was noted to be sad and consistent with a depressed mood.  
The veteran denied experiencing any suicidal or homicidal 
ideation.  At discharge, it was noted that he was showing 
good improvement and that his affect was somewhat brighter.  
He was found to be less tearful and more optimistic.  

Several days later, the veteran was readmitted after 
complaining of depressed mood, suicidal ideation, and recent 
ingestion of alcohol and cocaine.  It was noted that he was a 
combat veteran and that he had symptoms of recollections, 
dreams, flashbacks, feelings of detachment disturbance, 
sudden anger outbursts, and difficulty concentrating.  It was 
also noted that he had been employed for the past six months 
cleaning brushes but that he did not feel that he could 
return to that job.  During his hospitalization, he was 
admitted to the Substance Abuse Treatment Program, which 
included individual and group therapy.  He was given 
discharge diagnoses of cocaine abuse, alcohol abuse, and 
cannabis abuse. 

In September 1999, the Board remanded this case to the RO for 
additional evidentiary development.  The RO was instructed to 
request that the veteran identify any additional sources of 
treatment since September 1997.  The RO was also instructed 
to provide the veteran with another psychiatric examination 
to determine the current severity of his PTSD.

Later that month, in accordance with the Board's 
instructions, the RO issued a letter to the veteran 
requesting that he identify any medical care providers who 
treated him for his PTSD since September 1997.  Appropriate 
release forms were enclosed with the letter.  There is no 
indication in the record that the veteran responded to that 
letter.  

In a July 2000 letter, QTC Medical Services notified the 
veteran of the date and time of a scheduled psychiatric 
examination.  The veteran subsequently failed to report for 
that examination.  In a statement dated in October 2000, the 
veteran notified the RO that he never received notification 
of that examination.  In this statement, he provided his 
correct mailing address.  (The Board notes that the correct 
mailing address provided by the veteran at that time is 
different from the address identified in the letter from QTC, 
but the same as the address identified on the September 1999 
request letter from the RO.  Thus, while the notification 
letter issued by QTC appears to have been sent to the wrong 
address, the request letter from the RO was sent to the 
correct mailing address for the veteran.)

In August 2001, the veteran underwent a psychiatric 
examination that was provided by QTC Medical Services.  He 
reported experiencing nightmares and difficulty sleeping.  He 
stated that he had recurrent recollections of combat 
experiences in Vietnam, and that he avoided crowds or large 
groups of people.  He indicated that he was depressed all of 
the time, and that he had tried to commit suicide the 
previous year due to marital problems.  The veteran noted 
that he had not used cocaine or cannabis for some time.  He 
denied any hallucinations or delusions.  He indicated that, 
for the last three years, he had been employed as a custodian 
for a local school system.  He explained that he started work 
in the early evening, and that he was able to do the job 
because he was by himself and no one bothered him.  
Examination revealed that he was alert, and that he was 
oriented to person and place, but that he was one day off on 
the date.  The examiner determined that his insight and 
judgment were marred by poor concentration and anxiety.  The 
examiner also determined that his thought content was devoid 
of any hallucinations, delusions, or suicidal or homicidal 
ideation.  It was noted that he experienced isolation and an 
inability to trust or be close to others.  The examiner noted 
a diagnosis of PTSD and a diagnosis of depressive disorder, 
not otherwise specified.  The examiner concluded that it was 
more likely than not that the depressive disorder had 
developed as a complication of his chronic PTSD, and that 
separate GAF scores could not be ascertained for those 
disabilities due to a significant degree of symptom overlap.  
The examiner assigned an overall GAF score of 50.  The 
examiner further concluded that the veteran's drug dependence 
was not related to his PTSD, as he had been able to abstain 
from drug use since 1997 even though he was still having 
symptoms of PTSD.

In the October 2001 SSOC, the RO denied entitlement to a 
rating in excess of 50 percent for PTSD.  The claims folder 
was subsequently returned to the Board.

II.  Legal Analysis

A.  Preliminary matters - VCAA

On November 9, 2000, the President signed the Veterans Claims 
Assistance Act of 2000 (VCAA), which substantially amended 
the provisions of chapter 51 of title 38 of the United States 
Code, concerning the assistance to be afforded to claimants 
in substantiating their claims.  VCAA § 3(a), 114 Stat. 2096, 
2096-97 (2000) (codified as amended at 38 U.S.C.A. § 5103 
(West Supp. 2001)).

VA has long recognized that the Department has a duty to 
assist the veteran in developing evidence pertinent to his 
claim.  38 U.S.C.A. § 5107 (West 1991); 38 C.F.R. § 3.103(a) 
(2001).  Recent changes in law have amended the requirements 
as to VA's development efforts in this, and other pending 
cases, modifying and clarifying VA's duty to assist a 
claimant in evidentiary development.  See VCAA, supra.  See 
generally Holliday v. Principi, 14 Vet. App. 280 (2001).  In 
addition, VA has published new regulations, which were 
created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).

Judicial caselaw is inconsistent as to whether the new law is 
to be given retroactive effect.  The Court of Appeals for 
Veterans Claims has held that the entire VCAA potentially 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday, supra; see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  That analysis would include cases 
which had been decided by the Board before the VCAA, but were 
pending in Court at the time of its enactment.  However, the 
U.S. Court of Appeals for the Federal Circuit has recently 
held that only section 4 of the VCAA (which eliminated the 
well-grounded claim requirement) is retroactively applicable 
to decisions of the Board entered before the enactment date 
of the VCAA, and that section 3(a) of the VCAA (covering 
duty-to-notify and duty-to-assist provisions) is not 
retroactively applicable to pre-VCAA decisions of the Board.  
See Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002); 
Bernklau v. Principi, No. 00-7122, slip op. at 14-15 (Fed. 
Cir. May 20, 2002) (stating that Dyment "was plainly 
correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The VCAA contains a number of new provisions pertaining to 
claims development procedures, including assistance to be 
provided to claimants by the RO, and notification as to 
evidentiary requirements.  We have carefully reviewed the 
veteran's claims file, to ascertain whether remand to the RO 
is necessary in order to assure compliance with the new 
legislation.  We note that the development of medical 
evidence appears to be complete.  By virtue of the 
correspondence, the SOC, and the supplemental SOC's provided 
by the RO, the veteran has been given notice of the 
information and/or medical evidence necessary to substantiate 
his claim.  Likewise, it appears that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that he 
has not identified any other pertinent evidence, not already 
of record, which would need to be obtained for an equitable 
disposition of this appeal.  Furthermore, the RO provided the 
veteran with several VA examinations, and, in accordance with 
the Board's remand instructions, an additional psychiatric 
examination was arranged by QTC Medical Services in August 
2001.

Accordingly, we find that VA has satisfied its duty to assist 
the veteran in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claim, under both 
former law and the new VCAA.  38 U.S.C.A. § 5107(a) (West 
1991); Pub. L. No. 106-475, § 3(a), 114 Stat. 2096, 2096-98 
(2000) (now codified as amended at 38 U.S.C. §§ 5103 and 
5103A (West Supp. 2001)).  The Board therefore finds that no 
useful purpose would be served in remanding this matter for 
more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
benefit flowing to the veteran.  The Court has held that such 
remands are to be avoided.  See Winters v. West, 12 Vet. App. 
203 (1999) (en banc), vacated on other grounds sub nom. 
Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 2000); Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  In fact, the Court has stated, 
"The VCAA is a reason to remand many, many claims, but it is 
not an excuse to remand all claims."  Livesay v. Principi, 
15 Vet. App. 165, 178 (2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991).  
When there is an approximate balance in the evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (2000) (codified as amended 
at 38 U.S.C. § 5107(b) (West Supp. 2001)).

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
held that a veteran need only demonstrate that there is an 
"approximate balance of positive and negative evidence" in 
order to prevail.  The Court has also stated, "It is clear 
that to deny a claim on its merits, the evidence must 
preponderate against the claim."  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert.

B.  Increased rating - PTSD

Disability evaluations are determined by the application of a 
schedule of ratings which is based upon average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  38 
C.F.R. § 4.1 (2001) requires that each disability be viewed 
in relation to its history, and that there be emphasis upon 
the limitation of activity imposed by the disabling 
condition.  38 C.F.R. § 4.2 (2001) requires that medical 
reports be interpreted in light of the entire recorded 
history, and that each disability must be considered from the 
point of view of the veteran's working or seeking work.  
Separate diagnostic codes identify the various disabilities.  
Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  38 C.F.R. § 4.7.  
Otherwise, the lower rating is to be assigned.

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition.  Schafrath  v. Derwinski, 1 
Vet. App. 589 (1991).  Moreover, VA has a duty to acknowledge 
and consider all regulations which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.  

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating for a disability was not limited to 
that reflecting the then-current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods, based upon the 
facts found during the appeal period.

Effective November 7, 1996, during the pendency of this 
appeal, VA's Rating Schedule, 38 C.F.R. Part 4, was amended 
with regard to rating mental disorders, including PTSD.  
61 Fed. Reg. 52,695 (Oct. 8, 1996) (codified at 38 C.F.R. 
§ 4.130).  Because the veteran's claim was filed before the 
regulatory change occurred, he is entitled to application of 
the version more favorable to him.  See Karnas, supra; see 
also VAOPGCPREC 3-2000.

The Board notes that the RO adjudicated the veteran's claim 
under both the old and the revised regulations in the October 
2001 SSOC.  Thus, the Board finds that it may proceed with a 
decision on the merits of the veteran's claim, with 
consideration of the original and revised regulations, 
without prejudice to the veteran.  See Bernard v Brown, 4 
Vet. App. 384, 393-394(1993).

Before November 7, 1996, the VA Schedule for rating PTSD read 
as follows:

100% - The attitudes of all contacts 
except the most intimate are so adversely 
affected as to result in virtual 
isolation in the community.  Totally 
incapacitating psychoneurotic, symptoms 
bordering on gross repudiation of reality 
with disturbed thought or behavioral 
processes associated with almost all 
daily activities such as fantasy, 
confusion, panic and explosions of 
aggressive energy resulting in profound 
retreat from mature behavior.  
Demonstrably unable to obtain or retain 
employment.

70% - Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.

50% - Ability to establish or maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).


On and after November 7, 1996, the VA Schedule read as 
follows:

100% - Total occupational and social 
impairment, due to such symptoms as: 
gross impairment in thought processes or 
communication; persistent delusions of 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation  or own name.  

70% - Occupational and social impairment, 
with deficiencies in most areas, such as 
work, school, family relations judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence) 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  

50% - Occupational and social impairment 
with reduced reliability and productivity 
due to such symptoms as: flattened 
affect; circumstantial, circumlocutory, 
or stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g. retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing 
effective work and social relationships.  

38 C.F.R. § 4.130, Diagnostic Code 9411 (2001).  

Words such as "considerable" and "severe" are not defined 
in theRating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  38 C.F.R. 
4.6.  It should also be noted that use of terminology such as 
"mild" and "severe" by VA examiners and others, although 
evidence to be considered by the Board, is not dispositive of 
an issue.  All evidence must be evaluated in arriving at a 
decision regarding an increased rating.  38 U.S.C.A. § 7104; 
38 C.F.R. §§ 4.2, 4.6.

Global Assessment of Functioning (GAF) is a scale reflecting 
the psychological, social, and occupational functioning on a 
hypothetical continuum of mental-health illness.  See 
Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); see also 
Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
Diagnostic and Statistical Manual of Mental Disorders (4th 
ed.1994).  A GAF score of 41 to 50 is defined as serious 
symptoms or any serious impairment in social, occupational, 
or school functioning.  A score of 51 to 60 is defined as 
moderate symptoms or moderate difficulty in social, 
occupational, or school functioning.  A GAF of 61 to 70 is 
defined as some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally 
functioning pretty well, with some meaningful interpersonal 
relationships. 

As noted above, the Court has held that in cases where an 
initially assigned disability evaluation has been disputed, 
it is possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  See Fenderson, supra.  
In this case, therefore, the Board has taken into 
consideration the applicability of "staged ratings," 
pursuant to Fenderson.  In accordance with the Court's ruling 
in Karnas, the Board has also considered the veteran's claim 
under both the current and the former schedular criteria in 
order to determine which version is most favorable to him.  
See Karnas, supra; VAOPGCPREC 3-2000.

After reviewing the complete record, and for the reasons and 
bases set forth below, the Board finds that the preponderance 
of the competent and probative evidence of record is against 
the assignment of a rating in excess of 50 percent, for the 
entire period since September 24, 1993, which is the date on 
which the veteran filed his claim for service connection.  

In regard to the old criteria, the Board finds that the 
veteran's PTSD was manifested during this period by 
considerable impairment in his ability to establish and 
maintain effective relationships and by psychoneurotic 
symptoms of such severity and persistence so as to 
considerably impair his ability to obtain or retain 
employment.  The Board finds the most probative evidence of 
record during this period to be the reports of the VA 
examinations conducted March 1994, March 1996, January 1997, 
and August 2001.  For example, the report of his March 1994 
VA examinations shows that he was experiencing nightmares, 
flashbacks, and exaggerated startled response.  The veteran 
reported having some problems with his memory and with 
concentrating, and he also reported experiencing irritability 
and anger outbursts.  Similar symptomatology was noted during 
his subsequent VA examinations in March 1996, January 1997, 
and August 2001.  However, during this period, medical 
records are entirely negative for any indication that his 
irritability and anger outbursts were ever manifested by 
violence.  In addition, he was also repeatedly found to be 
alert and oriented on examination, and there was no evidence 
that he experienced delusions or hallucinations.  
Furthermore, although the veteran discussed having marital 
problems on several occasions, the record reflects that he 
was nevertheless able to maintain his marriage throughout 
this period.

In short, the Board believes that the competent and probative 
evidence demonstrates that the veteran's PTSD was manifested 
by nightmares, flashbacks, exaggerated startled response, 
irritability, and insomnia.  We believe that this level of 
symptomatology is consistent with no more than a 50 percent 
evaluation under the old criteria, for considerable 
impairment in the ability to establish and maintain effective 
relationships and for considerable impairment in the ability 
to obtain or retain employment.  The Board also believes that 
our finding that his disability results in no more than 
"considerable" impairment is consistent with the GAF score 
of 50, which was assigned during both his January 1997 and 
August 2001 VA examinations.  As noted above, a GAF score of 
50 is consistent with serious symptoms or serious impairment 
in social and occupational functioning.

The Board recognizes that the veteran reported on several 
occasions between 1993 and 1997 that he was unemployed and 
that he had difficulty maintaining a job because of his 
irritability and anger outbursts.  Accordingly, the Board has 
considered whether a 100 percent evaluation may be warranted 
under the old criteria on the basis that he was demonstrably 
unable to obtain or retain employment during this period.  
However, as discussed in detail above, we believe that 
repeated examination during this period demonstrated that he 
experienced psychoneurotic symptoms of such severity and 
persistence as result in no more than "considerable" 
impairment in his ability to obtain or retain employment.  
Thus, although the veteran reported being unable to maintain 
employment, the Board finds that the level of symptomatology 
demonstrated during this period does not support such a 
finding.  We believe this finding to be consistent with the 
fact that, during his August 2001 VA examination, he reported 
that he had been working for three years as a custodian for a 
school system.  He explained that he was able to continue at 
this job because it allowed him to avoid people, and 
therefore to avoid problems with his irritability and anger 
outbursts.  Thus, while the veteran's symptomatology clearly 
results in "considerable" impairment in his ability to 
maintain employment, his PTSD is not of such severity so as 
to leave him unable to secure or maintain employment.

In regard to the new criteria, the Board notes that, when 
there is a change in regulations, the retroactive reach of 
the revised regulation under 38 U.S.C.A. § 5110(g) (West 
1991) can be no earlier than the effective date of that 
change.  See Rhodan v. West, 12 Vet. App. 55 (1998), appeal 
dismissed, No. 99-7041 (Fed. Cir. Oct. 28, 1999); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997); VAOPGCPREC 3-2000 
(contemplating an appellate period that both precedes and 
succeeds the effective date of the regulatory change).  Thus, 
because the new criteria for PTSD became effective November 
7, 1996, the Board concludes that there is no basis upon 
which to assign an increased evaluation based on those 
criteria before that date.  

Accordingly, the Board has considered whether an increased 
evaluation is warranted based upon those criteria only for 
the period since November 7, 1996.  We find the most 
probative evidence for this period to be the report of the 
veteran's January 1997 and August 2001 VA examinations.  
Although it was noted during these examinations that he 
experienced irritability and anger outbursts, there was still 
no evidence that these symptoms were ever manifested by 
periods of violence.  In addition, although symptoms such as 
chronic sleep impairment, suspiciousness, anxiety, and memory 
problems continued to be reported, such symptoms are already 
contemplated by the 50 percent disability rating currently 
assigned.  There is no evidence that, during this period, he 
experienced symptomatology sufficient to warrant a 70 percent 
evaluation, such as obsessional rituals; speech that was 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function; unprovoked irritability with periods of violence; 
spatial disorientation; neglect of personal appearance and 
hygiene; or a total inability to establish and maintain 
effective relationships.  

In fact, the only symptomatology demonstrated during either 
of these examinations that is consistent with a 70 percent 
evaluation under the new criteria was a statement during his 
January 1997 examination that he experienced some suicidal 
ideation, although without plan.  However, on several 
occasions during his subsequent hospitalizations later in 
January 1997, the veteran specifically denied experiencing 
any suicidal ideation.  Subsequent treatment records dated 
throughout 1997 and 1998 are also negative for any evidence 
of suicidal ideation.  Although the veteran reported during 
his August 2001 examination that he had attempted suicide the 
year before, he explained that this was in response to 
marital problems, and the psychiatrist specifically found 
that his thought content was negative for suicidal ideation.

Therefore, the Board concludes that the preponderance of the 
evidence is against the assignment of an increased evaluation 
under the new criteria for the period since November 7, 1996.  
In essence, the Board finds that the veteran's service-
connected PTSD is manifested by occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as impairment of memory; impaired judgment; 
disturbances of motivation and mood; and difficulty in 
establishing effective work and social relationships. 

In summary, the Board finds that the preponderance of the 
competent and probative evidence is against the assignment of 
an evaluation in excess of 50 percent under both the old and 
revised criteria for PTSD.  The benefit sought on appeal must 
accordingly be denied.


ORDER

Entitlement to an evaluation in excess of 50 percent for 
service-connected PTSD is denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

